        Case 1:20-cv-04809-TCB Document 59-6 Filed 12/05/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


L. Lin Wood, Jr.,

              Plaintiff,                           CIVIL ACTION FILE NO.
v.                                                 1:20-cv-04651-SDG

Brad Raffensperger, in his official capacity
as Secretary of the State of Georgia, et al.,

              Defendants.


                           AFFIDAVIT OF OLIVIA ALSTON

       Personally appeared before me, the undersigned subscribing officer, duly

authorized to administer oaths, Olivia Alston, who being duly sworn, deposed and

stated as follows:

       1.     My name is Olivia Alston. I am over 18 years of age, a citizen of the

State of Georgia, suffer from no legal disabilities, and am otherwise competent to

testify to the matters contained herein. I have personal knowledge of the facts

here, and if called as a witness, can testify completely thereto.

       2.     I am a resident of and registered elector in Fulton County, Georgia.

       3.     On November 15, 2020, I was present as an observer credentialed by

the Democratic Party of Georgia (“DPG”) to observe the statewide hand recount of

KH620637.DOCX 2                            1
        Case 1:20-cv-04809-TCB Document 59-6 Filed 12/05/20 Page 2 of 4




ballots cast in the 2020 Presidential Election in Fulton County, Georgia (the

“Recount”). As part of becoming credentialed, I received training in what the

Recount would entail and what I would expect to observe.

       4.     I arrived at the Georgia World Congress Center, where the Recount

was held, at approximately 8:00 a.m.

       5.     On arrival, I had no problems accessing the Center where the Recount

was happening, though I was unable at first to connect with fellow credentialed

observers. By 8:30 a.m., I had connected with fellow observers and learned that

there were more DPG-credentialed observers than were permitted to access the

floor at that time.

       6.     I volunteered to stand by for the moment and observed the Recount at

a distance where others viewing as well.

       7.     Both parties had credentialed observers in the space where the audit

teams were conducting the Recount.

       8.     At no time did I see or hear of a credentialed observer being denied

access to the Recount, other than for the reason that the observer’s political party

already had the maximum permitted number of credentialed observers in the space.

       9.     Based on my training nothing seemed out of the ordinary.




KH620637.DOCX 2                            2
        Case 1:20-cv-04809-TCB Document 59-6 Filed 12/05/20 Page 3 of 4




       10.    I did not observe anyone claiming that the Recount had “just finished”

or was otherwise complete. To the contrary, the Recount was ongoing when I

arrived. When I arrived my understanding was that the recount was almost

complete.

       11.    While observing, I spoke with a Fulton County elections employee,

who explained that many of the votes had been counted, which was why the

number of audit team were fewer in number than expected.

       12.    Around 9:40 a.m., I left the Recount because there were sufficient

numbers of DPG-credentialed observers on site and I had other commitments that

day.

       13.    I give this Declaration freely, without coercion, and without any

expectation of compensation or other reward.

       14.    I declare under penalty of perjury that the foregoing is true and correct

to the best of my ability.




KH620637.DOCX 2                            3
Case 1:20-cv-04809-TCB Document 59-6 Filed 12/05/20 Page 4 of 4
